Citation Nr: 9915292	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-05 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left buttock, with retained 
foreign bodies and involvement of the cutaneous nerve and 
sciatic nerve, currently evaluated as 40 percent disabling.  

2.  Entitlement to service connection for a brain tumor.  

3.  Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
December 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claim seeking entitlement to an increased rating for a shell 
fragment wound of the left buttock from 40 percent disabling.

The veteran's increased rating claim was initially before the 
Board in July 1997, at which time it was remanded for 
additional development.  

The appeal also arises from a December 1996 rating decision 
which denied the veteran entitlement to service connection 
for a cerebellar pontine angle (brain tumor) and also basal 
cell skin cancer.  The RO denied the veteran's claims both on 
a direct basis and as a result of exposure to ionizing 
radiation.  

The veteran's claim for an increased rating for residuals of 
a shell fragment wound of the left buttock, with retained 
foreign bodies and involvement of the cutaneous nerve and 
sciatic nerve from 40 percent disabling will be addressed in 
the REMAND portion of this decision.



FINDING OF FACT

Skin cancer and a brain tumor, specifically a cholesteatoma 
of the cerebellar pontine angle, were not present in service 
or for many years after and are not related to an incident of 
service, including exposure to ionizing radiation.


CONCLUSION OF LAW

Skin cancer and a brain tumor, specifically a cholesteatoma 
of the cerebellar pontine angle, were not incurred in or 
aggravated by active service, nor may these diseases be 
presumed to have been incurred in active service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (1998)


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Dr. J. J. submitted a letter to Dr. C. B. dated March 1971 
wherein he indicated that he had seen the veteran for three 
years.  It was noted that the veteran's history of dizziness 
and "black-out spells" had been present for approximately 
three years.  

Copies of treatment records and x-ray reports from the High 
Point Hospital from June and July 1971 show that the veteran 
was diagnosed with a tumor in the left cerebellopontine 
angle.  They show that the veteran underwent a left 
suboccipital craniectomy with evacuation of cholesteatoma.  

Copies of treatment records were submitted from the Johnson 
Neurological Clinic and the High Point Hospital from December 
1985 to February 1987.  The records show that the veteran was 
diagnosed with a recurrent cholesteatoma in the cerebellar 
pontine angle on the left side and that he underwent a 
subtotal removal of the cholesteatoma.  

Regarding the veteran's skin cancer, copies of treatment 
records were submitted from June 1994 to December 1994.  They 
show that the veteran was diagnosed with basal cell carcinoma 
of the left nasal ala.  

The veteran submitted a December 1994 statement wherein he 
stated that he served on guard duty at Hiroshima from 
September to December 1945.  He stated that his family doctor 
treated him for blackout spells for three years and 
thereafter referred him to a Dr. Johnson at the Johnson 
Neurological Surgical Clinic.  He stated that the tumor in 
his brain was first drained in 1971 and then drained again 
twice within a six-month period in 1987.  He indicated that 
because of its location the tumor could not be removed.  

The veteran submitted a statement dated September 1995.  He 
stated that he had skin cancers on the left side of his nose 
and face.  He stated that in the late 1940s he began having 
blackout spells and was treated by Dr. Harris who gave him 
shots.  He stated that after Dr. Harris' death, he was 
treated by Dr. Bruton for blackout spells, who referred him 
to Dr. Johnson who discovered the brain tumor in 1971.  He 
stated that he had had the brain tumor drained and treated 
when necessary.  The veteran stated that Dr. Seth Cohen 
diagnosed the cancers on his nose and face in 1994.  

In his September 1995 statement, the veteran discussed 
exposure to radiation and indicated that he was on guard duty 
in Hiroshima from September 1945 to December 1945.  He 
described his job as patrolling the streets to keep 
unauthorized persons out of the area.  He stated that this 
was a 7 day per week job and that the number of hours varied.  
He indicated that he did not have protective gear and that 
his clothing and equipment were not decontaminated at the end 
of the day.  He indicated that even though he showered daily, 
he still had to wear the same clothing 3 to 4 days at a time 
without changing and that he was exposed to dust and 
radiation.  

Copies of treatment records were submitted from Dr. S. C. 
from January 1996 to April 1996, which show that the veteran 
underwent a surgical procedure in March 1996 to remove the 
skin cancer from his nose.  

In a letter dated August 1996, the Defense Special Weapons 
Agency (DSWA) wrote a letter to indicate that historical 
records showed that the veteran was present in the VA defined 
Hiroshima area from October 7, 1945 to November 2, 1945.  
They reported that in "Radiation Dose Reconstruction U. S. 
Occupation Forces in Hiroshima and Nagasaki, Japan 1945-
1946", it was determined that the maximum possible radiation 
dose that might have been received by any individual who was 
at Hiroshima for the full duration of the American occupation 
(September 1945 to March 1946 for Hiroshima) was less than 
one rem (this was using all possible "worst case" 
assumptions).  The DSWA wrote that this did not mean that the 
veteran approached that level of exposure, and that in fact, 
the great majority of servicemen assigned to Hiroshima 
probably received no radiation exposure whatsoever, and that 
the highest dose received by anyone was a few "tens of 
millirem".   

In a letter dated November 1996, the VA's Chief Public Health 
and Environmental Hazards Officer, Dr. S. M., wrote a letter 
to the Acting Director of the Compensation and Pension 
Service, the representative of the VA Undersecretary for 
Benefits.  Citing Mettler and Upton, Medical Effects of 
Ionizing Radiation (BEIR V), 310-313 (1990), she wrote that 
most studies did not show excess risk or a nonstatistically 
significant increased risk for brain tumors especially when 
the dose was less than 100 rads.  She also cited Rowland, 
Merritt's Textbook of Neurology (9th Edition), 376 (1995), 
commenting that cholesteatomas were congenital tumors and 
radiation exposure was not cited as an etiologic factor.  
Regarding the veteran's skin cancer, she cited Health Effects 
of Exposure to Low Levels of Ionizing Radiation (BEIR V), 
325-327 (1990), commenting that skin cancer usually has been 
attributed to ionizing radiation at high does, like several 
rads, and that excess numbers of basal cell skin cancers also 
have been reported in margins of irradiated areas which 
received estimated doses of 9-12 rads.   She concluded that 
it was their opinion that it was unlikely that the veteran's 
cholesteatoma of the cerebellar pontine angle or basal cell 
skin cancer could be attributed to exposure to ionizing 
radiation in service.  

In a letter dated December 1996, Kristine Moffitt, the 
Director of Compensation and Pension Service, stated that 
they had received a medical opinion from the Under Secretary, 
with which they agreed, that advised that it was unlikely 
that the veteran's cholesteatoma of the cerebellar pontine 
angle or skin cancer resulted from exposure to ionizing 
radiation in service.  She stated that as a result of this 
opinion, and following review of the evidence in its 
entirety, it was their opinion that there was no reasonable 
possibility that the veteran's disability was the result of 
such exposure. 


Analysis

The record shows that the veteran's claims for entitlement to 
service connection for skin cancer and for a brain tumor, 
specifically a cholesteatoma of the cerebellar pontine angle 
are well grounded, meaning that they are plausible.  The 
Board finds that all relevant evidence for equitable 
disposition of this claim has been obtained and that no 
further assistance to the veteran is required to comply with 
VA's duty to assist him. 38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.


Service connection may be granted for any disease first noted 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1998).

The following diseases shall be service connected if they 
become manifest in a radiation-exposed veteran as defined in 
paragraph (d)(3) of this section, provided the rebuttable 
presumption provisions of § 3.307 of this part are also 
satisfied: (i) Leukemia (other than chronic lymphocytic 
leukemia); (ii) Cancer of the thyroid; (iii) Cancer of the 
breast; (iv) Cancer of the pharynx; (v) Cancer of the 
esophagus; (vi) Cancer of the stomach; (vii) Cancer of the 
small intestine; (viii) Cancer of the pancreas; (ix) Multiple 
myeloma; (x) Lymphomas (except Hodgkin's disease); (xi) 
Cancer of the bile ducts; (xii) Cancer of the gallbladder; 
(xiii) Primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) Cancer of the salivary gland; (xv) 
Cancer of the urinary tract.  NOTE: For the purposes of this 
section, the term urinary tract means the kidneys, renal 
pelves, ureters, urinary bladder, and urethra. 38 U.S.C.A. § 
1112(c) (West 1991 & Supp. 1998); 38 C.F.R. § 3.309(d)(1),(2) 
(1998).  


Skin cancer and brain tumors are not on the list above so the 
statutory presumption of service connection on a radiation 
basis under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is 
not applicable.  However, skin cancer is a potentially 
"radiogenic" disease under 38 C.F.R. § 3.311(b)(2).  Also, 
38 C.F.R. § 3.311(b)(2) was amended by 63 Fed. Reg. 50993-
50995 (Sept. 24, 1998) which added "any other cancer" to 
the list of potentially radiogenic diseases.  Therefore, 
brain tumors are now also potentially radiogenic diseases 
under 38 C.F.R. § 3.311(b)(2).  

When it is determined that a veteran was exposed to ionizing 
radiation as a result of participation in atmospheric testing 
of nuclear weapons, and the veteran subsequently developed a 
"radiogenic" disease within the purview of 38 C.F.R. § 
3.311(b)(2) and such disease first became manifest within the 
period specified under paragraph (b)(5) of this section, the 
claim will be referred to the Under Secretary for Benefits 
for further consideration in accordance with paragraph (c) of 
this section. 38 C.F.R. § 3.311(b) (1998). 

The claim was referred to the Undersecretary for Benefits as 
required and the Undersecretary for Benefits determined that, 
based on the reconstructed dose estimates provided by DSWA 
and the advisory opinion from the Veterans Health 
Administration, there was "no reasonable possibility" that 
either the veteran's skin cancer or cholesteatoma of the 
cerebellar pontine angle were related to exposure to ionizing 
radiation during active service.  The veteran has submitted 
no contrary opinion from a competent medical source.  
Although the veteran has asserted that radiation exposure 
caused his skin cancer and brain tumor, lay persons are not 
competent to offer medical opinions. Espiritu v. Derwinski, 2 
Vet. App. 140 (1993).  

The veteran's brain tumor was not shown until 1971, many 
years after discharge from service.  Similarly, his skin 
cancer was not shown until 1994.  Nor is there any medical 
evidence linking these conditions to incidents of service, 
including exposure to ionizing radiation.  After 
consideration of all the evidence, the preponderance of the 
evidence is against the claim for service connection for skin 
cancer as well as for a brain tumor, specifically a 
cholesteatoma of the cerebellar pontine angle.  Because the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application. 38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991). 


ORDER

Service connection for skin cancer and for a brain tumor, 
specifically a cholesteatoma of the cerebellar pontine angle, 
is denied.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Regarding the veteran's claim for an increased rating for 
residuals of a shell fragment wound of the left buttock from 
40 percent disabling, in a statement dated November 1997, the 
veteran indicated that the only place where he received 
treatment for his service-connected disability was at the VA 
outpatient clinic in Winston-Salem.  In a statement dated 
November 1998, the veteran indicated that he had been treated 
at the VA Medical Centers in Winston-Salem and Salisbury 
since 1996.  Specifically, he indicated that he had been 
given a brace for his left leg as well a walker and a cane at 
these medical centers.  These records that the veteran has 
referred to are not in the claims folder.  The last VA 
Medical Center treatment records in the veteran's claim 
folder are from the VA Medical Center in Winston-Salem from 
January 1994.  When during the course of review, it is 
determined that further evidence is essential for a proper 
appellate decision, the case must be remanded.  38 C.F.R. 
§ 19.9 (1998).  VA's statutory duty to assist a claimant in 
developing facts pertinent to his claim encompasses searching 
records in its possession.  Jolley v. Derwinski, 1 Vet. 
App. 37, 40 (1990).  Therefore, the RO should obtain all 
treatment records from the VA Medical Centers in Winston-
Salem beginning in January 1994 and should also obtain all 
treatment records from the VA Medical Center in Salisbury. 

The Board recognizes that the veteran has been afforded 
several recent examinations for his muscles and nerves.  
Still, in light of the need to obtain the aforementioned 
records and in view of the delay that this will entail, the 
veteran should be offered the opportunity to have another VA 
examination should he so wish. 

Based on the foregoing discussion, the Board hereby REMANDS 
the case to the RO for the following action:

1.  The RO should assure that copies of 
all current relevant medical reports are 
included in the claims folder.  
Specifically, the RO should obtain the RO 
all treatment records from the VA Medical 
Centers in Winston-Salem beginning in 
January 1994 and should obtain all 
treatment records from the VA Medical 
Center in Salisbury. 

2.  After all records requested in 
paragraph one have been obtained, the 
appellant should be afforded a VA 
examination if he should so wish.  If the 
veteran wishes to undergo an examination, 
the RO should schedule the veteran for an 
appropriate examination.  The examiner 
should determine the nature and severity 
of the veteran's service-connected 
residuals of a shell fragment wound of 
the left buttock, with retained foreign 
bodies and involvement of the cutaneous 
nerve and sciatic nerve.  The examination 
report should include responses to the 
following medical questions:

a.  Does the veteran have ankylosis 
of the hip?

b.  Describe the degree of damage, 
to the veteran's left buttock 
muscles, including his gluteus 
maximus, his gluteus medius, and his 
gluteus minimus, due to his service-
connected disability.  The examiner 
should specifically state the degree 
of any muscular atrophy. 

c.  Describe the degree of paralysis 
of the veteran's sciatic and 
cutaneous nerves.

d.  Do the veteran's left buttock 
muscles exhibit weakened movement, 
excess fatigability, incoordination, 
or pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

e.  Does pain significantly limit 
functional ability during flare-ups 
or when the left buttock muscles are 
used repeatedly over a period of 
time (these determinations should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss due to pain on 
use or during flare-ups)?  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  The RO should readjudicate the 
appellant's claim of entitlement to an 
increased rating for his service-
connected residuals of a shell fragment 
wound of the left buttock, with retained 
foreign bodies and involvement of the 
cutaneous nerve and sciatic nerve, 
evaluated as 40 percent disabling, with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, as 
set forth in DeLuca v. Brown, 8 Vet.App. 
202 (1995).  The RO should rate the 
veteran under all applicable diagnostic 
criteria, including the diagnostic 
criteria for diseases of the peripheral 
nerves, and both the old and new 
diagnostic criteria for muscle injuries.  
The RO should determine whether the 
evidence warrants a referral of the 
veteran's case to VA's Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
consideration of an extraschedular rating 
under 38 C.F.R. § 3.321 (b) (1).  In the 
event that the claim is not resolved to 
the satisfaction of the appellant, he 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

